OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN TEXAS 78Z1J

            OFFICIAL BUSINESS                                        ^         %
            STATE ©F TEXA^   .HIT?
                            > t-'.<                              3   ^©V" ^ffi33mHHS7 PITNEV BOWES
            PEMALTY FOR                                                                              §s
                                                                 02 1R                     _
 1/14/2015 PRIVATE USE -                                         0002003152          JAN15 2015
                                                                 MAILED FROM ZIPCODEv 78 701
 BOWIE,
 T. . . . ELLE
            . . UNTA
                  ,_   Tr.'Ct. No. 1                                                WR-82,451-02
Ihis is to advise that the Court has denied without written order the application for
writ of habeas corpus on the findings of the trial court without a hearing.
                                                                               Abel Acosta, Clerk

                             ELLE UNTA BOWIE
                            NEY UNIT-TDC# 1793227
                            114 PRIVATE ROAD 4303
                                                                                        UTF
                          - HONDO, TX 78861-3812




.AMRSSB     78361
                            t|l|Ml„,|jnlI1||l|lll|llr||vl,|lMl|l,|t|MJl|..l.,|iIJ|)jj|,